569 S.E.2d 655 (2002)
STATE of North Carolina
v.
John Lee CONAWAY.
No. 389A92-4
Supreme Court of North Carolina.
September 3, 2002.
Marsh Smith, Southern Pines, Sue Genrich Berry, Lumberton, for Conaway.
Ellen C. Scouten, Special Deputy Attorney General, Kenneth W. Honeycutt, District Attorney, for State.

ORDER
Upon consideration of the application filed by Defendant in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Richmond County:
"Denied by order of the Court in conference, this the 3rd day of September 2002."